Name: Council Regulation (EEC) No 1836/89 of 19 June 1989 fixing the production aid for sowings in the 1989/90 marketing year of certain varieties of high-quality flint maize
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6 . 89 Official Journal of the European Communities No L 180/5 COUNCIL REGULATION (EEC) No 1836/89 of 19 June 1989 fixing the production aid for sowings in the 1989/90 marketing year of certain varieties of high-quality flint maize proportion with the actual requirements of the Community market ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1834/89 (2), and in particular Article 10a (4) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), ' Having regard to the opinion of the Economic and Social Committee (*), Whereas the purpose of the production aid is to encourage the growing of high-quality flint maize ; whereas the aid must be set at a level that will permit an expansion of the crop but not to - a volume out of HAS ADOPTED THIS REGULATION : Article 1 The production aid for high-quality flint maize provided for in Article 10a of Regulation (EEC) No 2727/75 shall be ECU 155 per hectare for maize sown during the 1989/90 marketing year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA (") OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) See page 1 of this Official Journal . 0 OJ No C 87, 8 . 4. 1989, p. 9 . (4) OJ No C 158 , 26 . 6 . 1989 . (f) Opinion delivered on 26 April 1989 (not yet published in the Official Journal).